Kellogg, J.:
The agreement was not in writing and is not alleged by the Complaint to have been unwritten, hut the complaint alleges that the defendant repudiated the agreement and deprived the plaintiffs of the benefit of it, and then alleges their services and the items furnished under the agreement, and the bill of particulars emphasizes these provisions and shows definitely the particular items sought to be recovered. The referee was right in basing the recovery upon a qucmbum meruit. He erred, however, in charging the defendant three dollars and fifty cents per week for board during the tim;e the contract was being observed, when the defendant was furnishing the house many of the vegetables, the milk, butter and many things going to make up the board. If the defendant was to be charged full price for the board and lodging and all services rendered, it must follow that the plaintiffs must account for such proceeds of the farm as they had and for the rental of the house and garden ; also for products of the farm used by the colt and pigs. In not allowing the -defendant credit for the items suggested the finding.8 *22are against the evidence and do an injustice to the defendant. The judgment is, therefore, reversed, the" referee discharged and a new trial ordered, with costs to the appellant to abide the event.
All concurred.
Judgment reversed on law and facts, referee discharged and new trial granted, with costs to appellant to abide event.